DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a response to U.S. Patent Application No. 17/077,554 filed on 10/22/2020, in which Claims 1 – 20 were presented for Examination. This Application is a CIP of U.S. Patent Application No. 16/374,567 (Now U.S. Patent 10,884,585).

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Claims 3, 6 – 9, 11, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 12 – 20 are rejected under 35 U.S.C. 101, Claims 1, 3, 4, 12, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) and Claims 2, 6 – 11, 13 – 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 (4pages), 02/03/2021 (4 pages) and 02/03/2021 (1 page) have been entered and considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Par [0001] recites, “The preset application is a continuation-in-part of U.S. Patent Application No. 16/374,567 filed on 04/03/2019”.  
The disclosure should be amended to indicate that U.S. Patent Application No. 16/374,567 is now issued as U.S. Patent No. 10,884,585.

The use of the trademark (e.g. JAVASCRIPT) has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.


Claim Objections
Claims 3, 4, 6, 9, 16, 19 and 20 are objected to because of the following informalities:
Claims 3, 4, 6, 9, 16, 19 and 20 recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. 
Appropriate correction is required.

Claim 3 recites “wherein the user shares the portion of content to a combination comprising one or more … and/or the user a combination comprising one or more of:…” (emphasis added). However, if the claim is claiming a combination, the claim should be amended to select at least two of the options available for the combination.
Claim 20 has the same problem; accordingly, Claim 20 should also be amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 12, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
U.S. Patent Application No. 17/077,554 is a continuation-in-part of U.S. Patent Application 16/374,567 (now U.S. Patent 10,884,585) which is a continuation-in-part of U.S. Patent Application 15/042,977(now U.S. Patent 10,289,294). Each limitation highlighted (underlined) below is not supported in the specifications of any of the previously filed applications in the priority chain before U.S. Patent No. 10,289,294). As such, due to lack of support in the previously filed applications, the highlighted (underlined) limitations listed below will have the benefit of the filling date of the U.S. Patent No. 10,289,294 (February 12, 2016).
Claim 1:…displaying to the user a mechanism to share the portion of content selected by the user; 
enabling the user to share the selected portion of content; and
without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality. 

content shared by the user without requiring the another user to install another additional software component to his device.

Claim 12: … wherein instructions for executing the content portion sharing functionality, comprising:
instructions for automatically displaying a mechanism to enable a sharing mechanism of the content portion selected by the user; 
instructions responsive to a user selection activating the sharing mechanism; and 
instructions for sharing the content portion selected by the user. 
Claim 13: …wherein an another user viewing the shared content portion does not need to install another custom software component to his device in order to view the content portion shared by the user.

Claim 17:  …. instructions to select a content portion and instructions to share the content portion, comprising: 
instructions for displaying to the user a mechanism to share the user selected content portion; and 
instructions for enabling the user to share the user selected content portion.

Claims  3 – 11, 14 – 16 and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
U.S. Patent Application No. 17/077,554 is a continuation-in-part of U.S. Patent Application 16/374,567 (now U.S. Patent 10,884,585). Each limitation highlighted (underlined) below is not supported in the specifications of any of the previously filed applications in the priority chain. As such, due to lack of support in the previously filed applications, the highlighted (underlined) limitations listed below will have the benefit of the filling date of instant application.

Claim 3: ...wherein the user shares the portion of content to a combination comprising one or more of: a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or the user uses a combination comprising one or more of: email, instant message, web post, text message, rich media message, SMS, WhatsApp, rich text, or another known method of information exchange for sharing; and/or a hyperlink is included with the content shared by the user. 

Claim 4: … wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing. 

Claim 5: …wherein the user shares the selected portion of content with another platform, and the decision on who can view the shared portion of content is made by a subset of: the user, the platform, and another user. 

Claim 6: …wherein based upon the size of the selected portion of content, the portion of content is reduced in size and/or a representation of the portion of content is shared. 

Claim 7:…wherein the sharing comprises including associated information comprised of a subset of: a link to the original internet document that the portion of content was displayed in, the title of the web page that the portion of content was selected from, a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or some other associated information. 
Claim 8: ...wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics. 

Claim 9: …wherein a special URL to the web document and/or the selected portion of content is provided to the user. 

Claim 10: …wherein the sharing is accomplished using an Application Programming Interface (APIs) provided by another entity. 

Claim 11, …wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users. 

Claim 14: …wherein an aggregation of all content portions shared by various users is tracked and utilized to derive analytics. 

Claim 15: …wherein the sharing is accomplished using the Application Programming Interfaces (APIs) provided by another entity. 

Claim 16: …wherein the content portion selected by the user is comprised of at least one of: text, image, video, audio; or based upon the size of the selected content portion by the user, the content portion is reduced in size and/or a representation of the content portion is shared; or the user shares the content portion with another platform, and the decision on who can view the shared content portion is made by a subset of: the user, the platform, and another user; or the sharing is accomplished using an Application Programming Interface (API) provided by an another entity; or the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing; or a hyperlink is included with the shared content portion. 

wherein the shared content includes a shortened version of a link such as a uniform resource locator that incorporates useful information associated with the content. 

Claim 19: …wherein the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing. 

Claim 20: …wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device; and/or wherein the user shares the portion of content to a combination comprising one or more of: a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or wherein the user uses a combination comprising one or more of: email, instant message, web post, text message, rich media message, SMS, WhatsApp, rich text, or another known method of information exchange for sharing; and/or wherein a hyperlink is included with the content shared by the user; and/or wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing.

The examiner noted that applicant’s citations for support in the provisional and earlier applications are too general and do not appear to provide sufficient support for the claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 – 9, 11, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 20 contain the trademark/trade name WHATSAPP, Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, the trademark/trade name is used to identify/describe a type of messaging service, accordingly, the identification/description is indefinite.

Claim 3 recites … or another known method of information exchange for sharing…” this language is indefinite because it is unclear which is the another known method. After despite review of the specification the examiner cannot find any description of any other “known method” of information exchange for sharing.
Accordingly, for purposes of examination, the phrase “another known method” will be given no weight.

Claim 20 recites similar claim language as claim 3, thus Claim 20 is also indefinite.

Claim 6 recites “wherein based upon the size of the selected portion of content, the portion of content is reduced in size and/or a representation of the portion of content is shared”, this claim language is indefinite, because it is unclear how the method is reducing the size of the content, after despite reviewing of the disclosure, the examiner cannot find any description describing how the size of the selected portions is been use in order to determine a reduction of the size of the selected portion or in order to sharing a representation of the content.
For purposes of examination, the examiner interpret the claim as disclose in bishop, wherein the interface include a representation of the shared content.

Claim 7 recites …a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or some other associated 
For purposes of examination, the examiner considered some other associated information as any data associated with the selected content. 

Claim 8 recites “wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics”, this claim language is indefinite because it is unclear how the method is tracking the portions of content shared by various users, additionally it is unclear how the method is deriving analytics and what is considered analytics. After despite reviewing of the disclosure, the examiner cannot determined how the method is tracking the portions of content and how the tracking data is being used to derive analytics.
For purposes of examination, the examiner interpreted the claim as tracking the content and using the tracking data to calculate a value associated with the content.
Claim 14  recites similar claim language as claim 8, thus Claim 14 is also indefinite.

Claim 9 recites, “wherein a special URL to the web document and/or the selected portion of content is provided to the user”. The term “special” is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
For one of ordinary skill in the art, every URL is a special URL since every URL is different. For examination purposes, the term "special” will be given no weight.

Claim 11, recites “wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users.” 
This claim language is indefinite because it is unclear how the method is identifying a “targeted advertisement”, additionally it is unclear how the method is using the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users.
After despite reviewing the disclosure the examiner cannot find any description on how the method is using the data in order to determine a “targeted advertisement”.

Claim 18 recites, “wherein the shared content includes a shortened version of a link such as a uniform resource locator that incorporates useful information associated with the content”. The term “useful” is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a 
For one of ordinary skill in the art, any URL incorporates useful information because every URL is different. For examination purposes, the term "useful” will be given no weight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 recites a “system” containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser. Accordingly, the system is merely executing instruction on a computing device without reciting any hardware component. Thus, the recited “system” is software per se.
Accordingly, the “system” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 12 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
system” as being within a statutory process, machine, manufacture or composition of matter.

Claim 17 recites an “apparatus” containing computer executable instructions for sharing content portions using a web browser executing on a computing device, without requiring a user of the computing device to install a software component to the web browser. Accordingly, the apparatus is merely executing instruction on a computing device without reciting any hardware component. Thus, the recited “apparatus” is software per se.
Accordingly, the “apparatus” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 17 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
Claims 18 – 20 merely recite either electronic data or functions performed by the software. Thus, Claims 18 – 20 do not further define the recited “apparatus” as being within a statutory process, machine, manufacture or composition of matter.

Accordingly, Claims 12 – 20 fail to recite statutory subject matter as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 4, 12, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vuong et. al. (US 2007/0288859) filed on Jun 7, 2006 (hereinafter, Vuong).

Regarding Claim 1, Vuong teaches a computer-implemented method for sharing a portion of content using a web browser executing on a computing device (See Vuong’s Abstract and Par 0024), the method comprising the steps of: 
receiving a request for a web document (Vuong in par 0049 and Fig. 7, teaches that a web browser window open to an URL that supports web e-mail composition. The user may select text or other portion of the relevant document, and right click for menu 711); 
serving the web document to the web browser (Vuong in par 0049 and Fig. 7, teaches that a web browser window open to an URL that supports web e-mail ; 
displaying the web document in the web browser (Vuong in par 0029, teaches a document window 302 that may be representative of an e-mail window a word processing document window, a spreadsheet document window or other document window); 
enabling a user to select a portion of content within the currently displayed web document wherein the portion of content is selected at the user's discretion (Vuong in par 0029, further teaches a document window 302 that may be representative of an e-mail window a word processing document window, a spreadsheet document window or other document window, in which a user can “select” or highlight” portions 303a of the text, for example, by manipulating the left key of a mouse or other cursory pointing device); 
displaying to the user a mechanism to share the portion of content selected by the user (Vuong in par 0029, further teaches that once the user has selected the text, for example, text 303a, the user can “right click” to reveal an options dialog menu such as menu 304. In the example illustrated, menu options include CUT, COPY, PASTE, PASTE TO EMAIL, and COPY TO EMAIL); 
enabling the user to share the selected portion of content (Vuong in par 0031, further teaches that the user may have the option of selecting PASTE TO EMAIL. This cause the e-mail program 108 to generate a new email document or “compose” window, and automatically pastes the text from the clipboard into the new email window, as shown at 308); and 
without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality (this claim negative claim limitation is being interpreted as an indication that once the user decide to share the selected content, the user does not have to install an additional software in order to complete the sharing of the content). Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content.

Regarding Claim 3, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
wherein the user shares the portion of content to a combination comprising one or more of: a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or the user uses a combination comprising one or more of: email, instant message, web post, text message, rich media message, SMS, WhatsApp, rich text, or another known method of information exchange for sharing; and/or a hyperlink is included with the content shared by the user (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content). 

Regarding Claim 4, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content).

Regarding Claim 12, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 1. Accordingly, Vuong discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 1.

Regarding Claim 16, Vuong teaches the limitations contained in parent Claim 12. Vuong further teaches:
wherein the content portion selected by the user is comprised of at least one of: text, image, video, audio; or based upon the size of the selected content portion by the user, the content portion is reduced in size and/or a representation of the content portion is shared; or the user shares the content portion with another platform, and the decision on who can view the shared content portion is made by a subset of: the user, the platform, and another user; or the sharing is accomplished using an Application Programming Interface (API) provided by an another entity; or the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing; or a hyperlink is included with the shared content portion (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content). Accordingly, Vuong is teaching at least wherein the content portion selected by the user is comprised of text. 

Regarding Claim 17, this claim merely recites an apparatus containing computer executable instructions for sharing content portions using a web browser executing on a computing device, without requiring a user of the computing device to install a software component to the web browser, the apparatus comprises instructions as similarly recite in Claim 1. Accordingly, Vuong discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 1.

Regarding Claim 20, Vuong teaches the limitations contained in parent Claim 17. Vuong further teaches:
wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device; and/or wherein the user shares the portion of content to a combination comprising one or more of: a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or wherein the user uses a combination comprising one or more of: email, instant message, web post, text message, rich media message, SMS, WhatsApp, rich text, or another known method of information exchange for sharing; and/or wherein a hyperlink is included with the content shared by the user; and/or wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content). Accordingly, Vuong is teaching at least wherein the content portion selected by the user is comprised of text.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 10, 11, 13, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuong in view of Bishop et al. (US 2007/0157114).

Regarding Claim 2, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content.
However, Vuong does not specifically disclose that the user is actually sending the email to another user.
Bishop in par 0117, teaches that metadata 134, the photo slide sheet 127 comprises sharing buttons 136, 137 and 138. The sharing buttons comprise an “email this: button 136, an “IM this” button 137 and a “blog this” button 138. The user can use these buttons to share the photo 132 with other internet users. Other sharing options, that can be available to the user is blasting on social networking website. In addition, sharing buttons are not limited to the photos module 125. Any media, for example, images, articles, videos, reviews and other sharable media, which is display by the side bar 105 can include sharing buttons to provide the user with a quick and convenient tool for sharing content with their friends.  
Bishop in par 0158, further teaches that social networking communities allow users to add friends to their network, and thereby connected to many other people through their friends’ friends. Social networking websites allow their users to post blogs, photos, blasts, and other media that a user wants to share with their group of friends. 
wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device, because friends using the same social networking platform does not have to install any additional software in order to view the shared content.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005). 

Regarding Claim 5, Vuong teaches the limitations contained in parent Claim 1. 
However, Vuong does not specifically disclose wherein the user shares the selected portion of content with another platform, and the decision on who can view the shared portion of content is made by a subset of: the user, the platform, and another user. 
Bishop in par 0117, teaches that metadata 134, the photo slide sheet 127 comprises sharing buttons 136, 137 and 138. The sharing buttons comprise an “email this: button 136, an “IM this” button 137 and a “blog this” button 138. The user can use these buttons to share the photo 132 with other internet users. Other sharing options, that can be available to the user is blasting on social networking website. In addition, sharing buttons are not limited to the photos module 125. Any media, for example, images, articles, videos, reviews and other sharable media, which is display by the side 
Bishop in par 0158, further teaches that social networking communities allow users to add friends to their network, and thereby connected to many other people through their friends’ friends. Social networking websites allow their users to post blogs, photos, blasts, and other media that a user wants to share with their group of friends. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Regarding Claim 10, Vuong teaches the limitations contained in parent Claim 1.
However, Vuong does not specifically disclose wherein the sharing is accomplished using an Application Programming Interface (APIs) provided by another entity. 
Bishop in par 0108, teaches that when a user installs a sidebar 105 on their computer, a content provider chooses which application modules will populate the sidebar 105. Bishop in par 0198, further teaches that a user can adjust the preferences for the sidebar. 
Bishop in par 0197, further teaches that the sidebar can retrieve the information from an Outlook API. The sidebar 1473 retrieves the password from the user. Both 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Regarding Claim 11, Vuong teaches the limitations contained in parent Claim 1.
However, Vuong does not specifically disclose wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users. 
Bishop in par 0123, further teaches that a targeted advertisement 170 is selected based on one or more criteria associated with the user. For example the targeted advertisement can be selected based on information in a user’s UDB and/or on recent user actions, such as, for example, recent searches and/or purchases. Bishop in par 0139, further teaches that since the sidebar 105 has access to a user’s personal information the sidebar 105 can offer targeted advertisements to the user. The sidebar 105 of figure 7 comprises a targeted advertisement 705. 


Regarding Claim 13, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 2. Accordingly, Vuong in view of Bishop discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 2.

Regarding Claim 15, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 10. Accordingly, Vuong in view of Bishop discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 10.

Regarding Claim 19, Vuong teaches the limitations contained in parent Claim 17.
	However, Vuong does not specifically disclose wherein the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing. 
	Bishop in par 0153, teaches that the user can receive an email informing them that an update has been made to their online photo sharing service. For example, a new photo could have been posted and/or a new comment could have been made.	Bishop in par 0158, teaches that photos are assigned tags and posted to a user’s photo site. Other users can search for photos by user, group or tag. They can also comment on the photo.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Claims 6 – 9, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuong in view of Fisher et al. (US 2007/0282987) (hereinafter, Fisher).

Regarding Claim 6, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the .
However, Vuong does not specifically disclose wherein based upon the size of the selected portion of content, the portion of content is reduced in size and/or a representation of the portion of content is shared.
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the user (i.e., inbound sharing activity) and links shared by the user (i.e., outbound sharing activity). Due to the open architecture of open overlay service 106, this information may be accessible to individuals event if they do not have overlay client 302 installed on their computers. For each link sharing or post, application server 202 may track which user the link was specifically sent and whether the user clicked on the link. Application server 202 may track this information.
As shown in figure 11, Fisher teaches a representation of the content that has been shared by the user.


Regarding Claim 7, Vuong teaches the limitations contained in parent Claim 1. 
However, Vuong does not specifically disclose wherein the sharing comprises including associated information comprised of a subset of: a link to the original internet document that the portion of content was displayed in, the title of the web page that the portion of content was selected from, a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or some other associated information. 
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 8, Vuong teaches the limitations contained in parent Claim 1.
However, Vuong does not specifically disclose wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics.
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 9, Vuong teaches the limitations contained in parent Claim 1. 
However, Vuong does not specifically disclose wherein a special URL to the web document and/or the selected portion of content is provided to the user. 
. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 14, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 8. Accordingly, Vuong in view of Fisher discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 8.

Regarding Claim 18, Vuong teaches the limitations contained in parent Claim 17.
wherein the shared content includes a shortened version of a link such as a uniform resource locator that incorporates useful information associated with the content. 
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the user (i.e., inbound sharing activity) and links shared by the user (i.e., outbound sharing activity). Due to the open architecture of open overlay service 106, this information may be accessible to individuals event if they do not have overlay client 302 installed on their computers. For each link sharing or post, application server 202 may track which user the link was specifically sent and whether the user clicked on the link. Application server 202 may track this information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARIEL MERCADO/Primary Examiner, Art Unit 2176